DETAILED ACTION
Notice of Pre-AIA  or AIA  Status and New Examiner
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Please note that the examiner for this application has changed.  Please address future correspondence to Robert T. Crow (Art Unit 1634) whose telephone number is (571)272-1113.
Election/Restrictions
3.	Applicant’s election of Group I, the enzymes of Species A, and infection by a pathogen as Species B in the reply filed on 3 June 2022, in which claim 15 was amended, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16 and 19-22 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 June 2022.
	Claims 1-15 and 17-18 are under prosecution.
Specification
4.	The use of trade names or marks used in commerce (including but not necessarily limited to Nanostring), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Information Disclosure Statement
5.	The Information Disclosure Statement filed 19 November 2022 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
6.	It is noted that claim 15 states that “the enzymes comprise FAP…, and PLAU,” and that the subset “includes FAP…, and MMP9.”  The use of the word “and” at the end of each group requires each group to require all of the enzymes listed, plus any additional enzymes, due to the use of the open claim language “comprise” and “includes.”

Claim Objections
7.	Claim 13 is objected to because of the following informalities:  claim 13 contains the text “PEG),” which appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 (upon which claims 2, 4-13, 15, and 17 depend) is indefinite in the recitation “that are released as analytes in vivo upon exposure to the set of enzymes.”  It is unclear if the in vivo release is actually a required method step, or merely a capability of the claimed sensor. 
	B.	Claim 3 is indefinite in the recitation “the analyte,” which lacks antecedent basis in the previous recitation of analytes.
C.	Claim 4 (upon which claims 5-7 depend) is indefinite in the recitation “defined threshold sensitivity or specificity.”  It is unclear if the specificity is required to have a defined threshold.	
D.	Claim 11 (upon which claims 12-13 depend) is indefinite in the recitation “the nanoparticles,” which lacks antecedent basis because there is no previous recitation of nanoparticles.
E.	Claim 12 (upon which claim 13 depends) is indefinite in the recitation “the signature proteases,” which lacks antecedent basis because there is no previous recitation of “signature” proteases.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



12.	Claims 1-3, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008).
	Regarding claim 1, Kwong et al teach creating an activity sensor, in the form of a protease sensing platform for detection of disease (Example 9), which detects multiple proteases (paragraph 0103) and operates in vivo (paragraph 0055).  The sensor operates by having cleavable linkers (paragraph 0096).   Kwong et al also teach the sensor is created to a predefined performance metric (i.e., robust protease susceptibility) and that the platform is directed to a specific disease state in tissue in a physiological state (e.g., liver fibrosis; Example 9).  Kwong et al also teach the methods profile protein expression (paragraph 0100) and expression of specific genes (paragraph 0111), as well as detection of proteases commonly overexpressed in diseases (Example 9), and that the methods have the added advantage of allowing sensitive, quantitative, and simultaneous detection of analytes (Abstract).  Thus, Kwong et al teach the known techniques discussed above.
	Kwong et al do not explicitly teach analyzing gene expression of the disease state to identify expressed enzymes.
	However, Sproles teaches methods wherein tissue samples (e.g., liver: paragraph 0025) are used to select proteins based on their expression levels, and that the selection corresponds to specific diseases (paragraph 0051).  Sproles further selecting a pool of proteins (i.e., to form a protein microarray; paragraph 0011), and that  a microarray is formed for disease analysis based on gene expression (paragraph 0063).  Thus, it would have been obvious to use the gene expression analysis to choose proteins expressed in a disease state for detection.  Sproles also teaches the methods have the added advantage of utilizing a custom set of sequences associated in peer reviewed literature with various known diseases (Abstract).  Thus, Sproles teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Kwong et al and Sproles to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of allowing sensitive, quantitative, and simultaneous detection of analytes as explicitly taught by Kwong et al (Abstract) and utilizing a custom set of sequences associated in peer reviewed literature with various known diseases as explicitly taught by Sproles (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of cited prior art predictably result in techniques useful for detecting proteins in disease states.
	Regarding claim 2, the method of claim 1 is discussed above.  Kwong et al teach the enzymes are proteases (Example 9).
	Regarding claim 3, the method of claim 2 is discussed above.  Kwong et al teach administering the sensor to a subject (e.g., an animal), cleavage by proteases in the tissue under the physiological state  (e.g., an animal; Figure 8a), and release of analytes for collection in a bodily sample (e.g., urine; Example 9).
	Regarding claims 11-12, the method of claim 1 is discussed above.  Kwong et al teach the enzymes are proteases and that a plurality of peptides are linked to nanoparticles that via PEG coating (i.e., the polymer scaffold of claim 11), and that the peptides comprises a fluorescein labeled peptide (i.e., the detectable analyte of claim 12), which is released when cleaved by the proteases (Example 9).
	Regarding claim 13, the method of claim 12 is discussed above.  Kwong et al teach the polymer scaffold is a multi-arm PEG structure (Figure 1 and Example 8).
Regarding claim 14, the method of claim 1 is discussed above.  Kwong et al teach the enzymes are proteases and administering the sensor to a subject to yield a bodily sample (Example 9), and that assaying diagnoses the state of a disease (e.g., cancer; paragraph 0036), including early detection (paragraphs 0032 and 0055, and Example 11).  Thus, it would have been obvious to assay for disease activity before other symptoms are exhibited (e.g., perform early detection). 
	Regarding claim 17, the method of claim 1 is discussed above.  Kwong et al teach detection of infectious diseases (paragraph 0122) as well as pathogenic levels of activity (paragraph 0103).  Sproles also teaches infectious disease screening (paragraph 0023) and development of disease in response to pathogens (paragraph 0010).  Thus, it would have been obvious for the disease to be infection by a pathogen.
	Regarding claim 18, the method of claim 1 is discussed above.  Kwong et al teach the enzymes are proteases and administering the sensor to a subject to yield a bodily sample (Example 9) , the sampling of dysregulated protease activities and that specific biomarkers are identified for resolving stages of liver disease (paragraph 0055) and interrogation of aberrant protease activity in diseases (paragraph 0058).  Kwong et al also teach detection of the state (i.e., stage) of a disease (e.g., cancer; paragraph 0036).  Thus, it would have been obvious to stage a disease based on aberrant protease activity.

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008) as applied to claim 1 above, and further in view of Mulvihill et al (U.S. Patent Application Publication No. US 2017/0108502 A1, published 20 April 2017).
Regarding claim 4, the method of claim 1 is discussed above in Section 12.
Kwong et al teach a predefined performance metric (i.e., robust protease susceptibility; Example 9) and the use of algorithms for elucidating the roles that proteases play in heath and disease (paragraph 0198); thus, it would have been obvious to use an algorithm to select the subset of protease enzymes based their roles in disease.
 Neither Kwong et al nor Sproles teach machine learning.
	However, Mulvihill et al teach methods wherein analysis utilizes machine learning (paragraph 0155), wherein sensitivity and specificity are assigned threshold levels with respect to expression of subsets of genes in a disease condition(paragraph 0173).  Mulvihill et al also teach the methods have the added advantage of aiding in the screening, diagnosis, and prognosis of early stage, asymptomatic disease (e.g., PDAC; paragraph 0006).  Thus, Mulvihill et al teach the known techniques discussed above. 
In addition, it is noted that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  See MPEP 2144.04 [R-1] III.   Thus, use of machine learning is obvious.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments that cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Mulvihill et al with Kwong et al and Sproles to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of aiding in the screening, diagnosis, and prognosis of early stage, asymptomatic disease as explicitly taught by Mulvihill et al (paragraph 0006).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Mulvihill et al could have been combined with Kwong et al and Sproles with predictable results because the known techniques of Mulvihill et al predictably result in reliable methods for determining molecules associated with disease.


14.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014), Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008), and Mulvihill et al (U.S. Patent Application Publication No. US 2017/0108502 A1, published 20 April 2017) as applied to claim 5 above, and further in view of Hong et al (U.S. Patent Application Publication No. 2016/0139143 A1, published 19 May 2016).
Regarding claim 5, the method of claim 4 is discussed above in Section 13.
  Kwong et al teach the state is a disease and an outputted heat map (paragraph 0173), as well as resolving the stages of disease based on protease activities (paragraph 0055). 
Neither Kwong et al, Sproles, or Mulvihill et al explicitly teach a heat map for each stage of the disease.
However, Hong et al teach method wherein heat maps of disease (e.g., cancer) biomarkers are utilized for staging a patient’s disease, which as the added advantage of facilitating diagnosis, prognosis, and treatment of the disease (paragraph 0357).  Thus, Hong et al teach the known techniques discussed above.  
 It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Hong et al with Kwong et al, Sproles, and Mulvihill et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of facilitating diagnosis, prognosis, and treatment of a disease as explicitly taught by Hong et al (paragraph 0357).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Hong et al could have been combined with Kwong et al, Sproles, and Mulvihill et al with predictable results because the known techniques of Hong et al predictably result in reliable methods for determining molecules associated with disease.
Regarding claim 6, the method of claim 5 is discussed above.  Mulvihill et al teach sensitivities of 0.99 (i.e., 99%) and specificities of 0.95 (i.e., 95%; paragraph 0032), as well as discovery of protein panels having high specificity and sensitivity (paragraph 0037). 
It is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Thus, use of machine learning and/or algorithms to output the claimed proteases is obvious.
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have further found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.  
	Regarding claim 7, the method of claim 6 is discussed above.  Kwong et al teach the use of algorithms to predict high responding peptides (paragraph 0062), which are substrates for cleavage (i.e., targets) for proteases.  Kwong et al also teach selecting cleavage targets based on their velocities (i.e., the velocity of the cleavage reaction; Example 9).
It is also reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  
Thus, use of machine learning and/or algorithms as a basis for selecting cleavage targets for the proteases is obvious.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.  




15.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008) as applied to claim 1 above, and further in view of  Baker et al (U.S. Patent Application Publication No. US 2016/0222463 A1, published 4 August 2016).
Regarding claims 8-10, the method of claim 1 is discussed in Section 12.
While Sproles discuses analyzing  RNA sequences (e.g., paragraph 0023)  and comparing to databases (paragraph 0020), neither Kwong et al nor Sproles teach sequencing RNA.
However, Baker et al teach methods wherein formalin fixed tumor samples are utilized (i.e., claim 10; paragraph 0046) for gene expression profiling, comprising the sequencing of extracted RNA (i.e., claim 8; paragraph 0093). Baker et al further teach identifying genes associated with disease using RefSeq RNAs (paragraph 0131), which are found in a database (i.e., claim 9; paragraph 0041).  Baker et al further teach determining the level of expressed protein in the tumor sample (paragraph 0031), and that the methods have the added advantage of identifying sequences that correlate with a clinical outcome (Abstract)   Thus, Baker et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Baker et al with Kwong et al and Sproles to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of identifying sequences that correlate with a clinical outcome as explicitly taught by Baker et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Baker et al could have been combined  with Kwong et al and Sproles with predictable results because the known techniques of Baker et al predictably result in reliable methods for determining proteins associated with disease.

16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008) as applied to claim 12 above, and further in view of  Svarovsky (U.S. Patent Application Publication No .US 2011/0136727 A1, published 9 June 2011).
It is noted that while claim 13 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 13, the method of claim 12 is discussed in Section 12.
Svarovsky teaches the attachment of peptides to nanoparticles (paragraph 0106), wherein he attachment utilized multiarmed PEG as a scaffold, which has the added advantage of allowing modulation of the density and biological activity of the attached peptides (i.e., ligands; paragraph 0042). Thus, Svarovsky teaches the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Svarovsky with Kwong et al and Sproles to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing modulation of the density and biological activity of the attached peptides as explicitly taught by Svarovsky (paragraph 0042).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Svarovsky could have been combined  with Kwong et al and Sproles with predictable results because the known techniques of Svarovsky predictably result in reliable attachment of peptides to nanoparticles.
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 1-3, 11-14, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, 13-15, 18-20, and 24-25 of copending Application No. 16/355,178 in view of Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008).
Both sets of claims are drawn to activity sensors cleavable by protases, PEG scaffolds, etc.  Any additional limitations of the ‘178 claims are encompassed by the open claim language “comprising” found in the instant claims.
The remaining method steps and additional limitations, as well as the rationale for combining, are found in the citations and rejections discussed above..
This is a provisional nonstatutory double patenting rejection.

19.	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, 13-15, 18-20, and 24-25 of copending Application No. 16/355,178 in view of Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008) as applied to claim 1 above, and further in view of Mulvihill et al (U.S. Patent Application Publication No. US 2017/0108502 A1, published 20 April 2017) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.






20.	Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, 13-15, 18-20, and 24-25 of copending Application No. 16/355,178 in view of Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014), Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008), and Mulvihill et al (U.S. Patent Application Publication No. US 2017/0108502 A1, published 20 April 2017) as applied to claim 5 above, and further in view of Hong et al (U.S. Patent Application Publication No. 2016/0139143 A1, published 19 May 2016) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.

21.	Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, 13-15, 18-20, and 24-25 of copending Application No. 16/355,178 in view of Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008) as applied to claim 1 above, and further in view of Baker et al (U.S. Patent Application Publication No. US 2016/0222463 A1, published 4 August 2016) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.


22. 	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, 13-15, 18-20, and 24-25 of copending Application No. 16/355,178 in view of Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008) as applied to claim 1 above, and further in view of  Svarovsky (U.S. Patent Application Publication No .US 2011/0136727 A1, published 9 June 2011) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.

23.	Claims 1-3, 11-14, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-24 of copending Application No. 16/776,991 in view of Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008).
Both sets of claims are drawn to activity sensors cleavable by protases, PEG scaffolds, etc.  Any additional limitations of the ‘991 claims are encompassed by the open claim language “comprising” found in the instant claims.
The remaining method steps and additional limitations, as well as the rationale for combining, are found in the citations and rejections discussed above..
This is a provisional nonstatutory double patenting rejection.

24.	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-24 of copending Application No. 16/776,991 in view of Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008) as applied to claim 1 above, and further in view of Mulvihill et al (U.S. Patent Application Publication No. US 2017/0108502 A1, published 20 April 2017) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.

25.	Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-24 of copending Application No. 16/776,991 in view of Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014), Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008), and Mulvihill et al (U.S. Patent Application Publication No. US 2017/0108502 A1, published 20 April 2017) as applied to claim 5 above, and further in view of Hong et al (U.S. Patent Application Publication No. 2016/0139143 A1, published 19 May 2016) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.


26.	Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-24 of copending Application No. 16/776,991 in view of Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008) as applied to claim 1 above, and further in view of Baker et al (U.S. Patent Application Publication No. US 2016/0222463 A1, published 4 August 2016) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.

27. 	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-24 of copending Application No. 16/776,991 in view of Kwong et al (U.S. Patent Application Publication No. US 2014/0303014, published 9 October 2014) and Sproles (U.S. Patent Application Publication No. US 2008/0269063 A1, published 30 October 2008) as applied to claim 1 above, and further in view of  Svarovsky (U.S. Patent Application Publication No .US 2011/0136727 A1, published 9 June 2011) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection.
Prior Art
28.	The prior art listed below is hereby made of record.  While the cited art is considered pertinent to Applicant's disclosure, it is not currently relied upon for any rejection.  
A.	Table 1 of Skog et al (U.S. Patent Application Publication No. US 2016/0153053 A1, published 2 June 2016) teaches all of the enzymes listed in claim 15, with the exception of PRSS8, and does not discuss nonalcoholic steatohepatitis.
B.	Paragraph 0178 of Rakestraw (U.S. Patent Application Publication No. US 2016/0223532 A1, published 4 August 2016) teaches most of the enzymes listed in claim 15, with the exception of CTSW, ADAMDEC1, KLK11, and PAPPA, and does not discuss nonalcoholic steatohepatitis.
Conclusion
29.	No claim is allowed.
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/Primary Examiner, Art Unit 1634